DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):  
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input module, a functional value module, a hardware counter identifier, a dynamic tuner, a display module, in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The Specification discloses in Fig. 1, that the input module, functional value module, hardware counter identifier, dynamic tuner and display module, all have the corresponding structure of the graphics processing unit.  

Claim Objections
Claims 1, 9 and 10 are objected to because of the following informalities:  There appear to be typographical errors:  
For claim 1:  
The 3rd-4th line recite, “receiving a plurality of data regarding a GPU application, wherein the plurality of data regarding the GPU applications… ”  
For examination purposes, Examiner interprets “applications” as application.  
Lines 12 and 16 recite:  
from line 12, “… wherein the response function includes atleast…”
from line 16, “plurality of GPU parameters to identify atleast…”
from line 22, “for the optimization problem using atleast…”
For examination purposes, Examiner interprets “atleast” as “at least”
For claim 9:  
The 3rd-5th line recite, “… receiving a plurality of data regarding a GPU application, wherein the plurality of data regarding the GPU applications… ”  
For examination purposes, Examiner interprets “applications” as application.  
Lines 12 and 16 recite:  
from line 14, “atleast one of the plurality hardware counters…”
from lines 17-18, “… plurality of GPU parameters to identify atleast…”
from line 25, “the optimization problem using atleast…”
For examination purposes, Examiner interprets “atleast” as “at least”
For claim 10: 
The 5th-6th line recite, “receiving a plurality of data regarding a GPU application, wherein the plurality of data regarding the GPU applications… ”  
For examination purposes, Examiner interprets “applications” as application.  
Lines 12 and 16 recite:  
from line 15, “includes atleast…”
from line 18, “plurality of GPU parameters to identify atleast…”
from line 24, “parameters for the optimization problem using atleast…”
For examination purposes, Examiner interprets “atleast” as “at least”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-8 depend from claim 1 and include all of the limitation of claim 1 and are therefore also rejected.  
for claim 1:  
Lines 5-6 recite, “includes a plurality of GPU parameters to be tuned for optimal functioning of GPU kernels…”  And, line 18 recites, “execution time of the GPU kernel…”  
Lines 5-6 recite GPU kernels and line 18 recites the GPU kernel.  It is not clear from the claim which kernel is being referenced. 
Lines 10-11 recite, “representing a functional value for each of the plurality of GPU parameters…”  And, lines 13-14 recite, “one of the plurality hardware counters or the execution time of the GPU parameter (504);  Lines 10-11 recite plural GPU parameters and lines 13-14 recite the GPU parameter.  It is not clear from the claim which GPU parameter is being referenced.  
from claim 9:  
Lines 6-7 recite, “GPU parameters to be tuned for optimal functioning of GPU kernels…”  And, lines 19-20 recite, “plurality hardware counters that impact the execution time of the GPU kernel…”  
Lines 6-7 recite GPU kernels and lines 19-20 recite the GPU kernel.  It is not clear from the claim which kernel is being referenced.  
Lines 11-12 recite, “representing a functional value for each the plurality of GPU parameters…”  Lines 14-15 recite, “… one of the plurality hardware counters or the execution time of the GPU parameter;”  
Lines 11-12 recite plural GPU parameters and lines 14-15 recite the GPU parameter.  It is not clear from the claim which GPU parameter is being referenced.  
from claim 10:   
Lines 7-8 recite, “includes a plurality of GPU parameters to be tuned for optimal functioning of GPU kernels…” And, lines 19-20 recite, “… counters that impact the execution time of the GPU kernel…”
Lines 7-8 recite GPU kernels and lines 19-20 recite the GPU kernel.  It is not clear from the claim which kernel is being referenced.  
lines 12-13 recite, “representing a functional value for each the plurality of GPU parameters…”  Lines 15-16 recite, “… one of the plurality of hardware counters or the execution time of the GPU parameter;”
Lines 12-13 recite plural GPU parameters and lines 12-13 recite the GPU parameter.  It is not clear from the claim which GPU parameter is being referenced.  

Allowable Subject Matter
Claims 1, 9 and 10 (as well as dependent claims 2-8) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches or suggests:  
from claims 1and 10 – continuously monitoring and capturing behavior of the plurality of GPU parameters to identify at least one hardware counter from the plurality hardware counters that impact the execution time of the GPU kernel and functioning of the plurality of GPU parameters to be tuned (506); 
from claim 9 – a hardware counter identifier for continuously monitoring and capturing behavior of the plurality of GPU parameters to identify at least one hardware counter from the plurality hardware counters that impact the execution time of the GPU kernel and functioning of the plurality of GPU parameters to be tuned (506); 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 




/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612